

117 HR 4751 IH: Exposing Discrimination in Higher Education Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4751IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Ms. Clark of Massachusetts (for herself, Mr. Pappas, Ms. Davids of Kansas, and Mr. Jones) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Department of Education Organization Act and the Higher Education Act of 1965 to require publication of information relating to religious exemptions to the requirements of title IX of the Education Amendments of 1972, and for other purposes.1.Short titleThis Act may be cited as the Exposing Discrimination in Higher Education Act.2.Publication on website of the Department of EducationSection 203 of the Department of Education Organization Act (20 U.S.C. 3413) is amended by adding at the end the following:(d)The Assistant Secretary for Civil Rights shall publish, on the Department’s website, in a prominent location, information regarding religious exemptions to the requirements of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) in accord with this paragraph. Such information shall include a list naming each institution of higher education that requests such an exemption, the name of each such institution that has received an exemption, and the nature and scope of that exemption (including each program or activity covered by the exemption and the personal characteristics or behaviors to which the exemption applies)..3.Publication on website of each institution of higher educationSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following:(n)Disclosure of religious exemptions to title IX of the Education Amendments of 1972Each institution of higher education participating in any program under this title that requests, receives, or exercises or intends to exercise a religious exemption to the requirements of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) shall submit in writing to the Assistant Secretary a statement by the highest ranking official of the institution, identifying the provisions of part 106 of title 34 of the Code of Federal Regulations that conflict with a specific tenet of the religious organization and shall publish on its website, in a prominent location, the following:(1)Request letterEach letter submitted by the educational institution to the Department to request such an exemption.(2)Exemption letterEach letter from the Department to the educational institution that grants or denies such an exemption.(3)Notice of requestNotice that the educational institution has requested an exemption under section 901(a)(3) of the Education Amendments of 1972 (20 U.S.C. 1681(a)(3)).(4)Notice of exemptionIf applicable, notice that the educational institution has received an exemption under section 901(a)(3) of the Education Amendments of 1972 (20 U.S.C. 1681(a)(3)).(5)Covered personal characteristics or behaviorsA list of the personal characteristics or behaviors to which each requested or granted exemption applies.(6)Covered activities or programsA list of the activities or programs to which each exemption applies.(7)Statement of rightsThe statement Students continue to have rights under title IX of the Education Amendments of 1972. Any student who experiences discrimination may contact the Office for Civil Rights at the United States Department of Education at _____ or _____., with the first blank space being filled with a link to the website of the Office for Civil Rights and the second blank space being filled with the telephone number of the Office for Civil Rights..